Third District Court of Appeal
                                 State of Florida

                          Opinion filed March 16, 2022.
         Not final until disposition of timely filed motion for rehearing.
                               ________________

                               No. 3D22-0105
                         Lower Tribunal No. 12-40404
                            ________________

                          Bank of America, N.A.,
                                   Petitioner,

                                       vs.

                 The Bank of New York Mellon, et al.,
                                 Respondents.


    A Writ of Certiorari to the Circuit Court for Miami-Dade County, William
Thomas, Judge.

       Liebler, Gonzalez & Portuondo, and Alan M. Pierce, for petitioner.

       Graham Legal, P.A., and H. Dillon Graham, III, for respondent Adelfo
Giz.


Before FERNANDEZ C.J., and EMAS and BOKOR, JJ.

       BOKOR, J.
      Non-party petitioner, Bank of America, seeks certiorari relief from the

trial court’s orders requiring production of certain documents, most

pertinently, policies and procedures relating to lost note affidavits. Because

Bank of America objected to production and claimed that the policies and

procedures sought constituted trade secrets, the trial court should have

conducted the requisite in camera analysis or evidentiary hearing, made

findings, and, if appropriate, ordered measures to protect the confidentiality

of trade secrets that it ordered produced.

      The disclosure of "cat-out-of-the-bag" information, such as trade

secrets, can constitute irreparable harm. Cooper Tire & Rubber Co. v.

Cabrera, 112 So. 3d 731, 733 (Fla. 3d DCA 2013). However, information

that may constitute a trade secret is discoverable, based on a reasonable

necessity for such documents. See Sea Coast Fire, Inc. v. Triangle Fire,

Inc., 170 So. 3d 804, 807–08 (Fla. 3d DCA 2014) (citing Gen. Caulking

Coating Co., Inc. v. J.D. Waterproofing, Inc., 958 So. 2d 507, 508 (Fla. 3d

DCA 2007) (setting forth the three-step process for determining if

circumstances warrant production of trade secrets). The failure to follow the

mandated procedure before ordering the production of possible trade

secrets constitutes a violation of clearly established law and the possibility




                                      2
of irreparable harm, warranting certiorari relief. See Sea Coast Fire, 170 So.

3d at 809. 1

      If, after conducting the appropriate review, the trial court orders

production of materials it finds to be trade secrets, it must establish

appropriate protective measures.       See id.   “[I]f the trial court ultimately

decides to order production of trade secrets, it must set forth findings on

these points . . . [and] take measures to limit any harm caused by the

production.” Id. (citing section 90.506, Florida Statutes). "When the court

directs disclosure, it shall take the protective measures that the interests of

the holder of the privilege, the interests of the parties, and the furtherance of

justice require." Id. (quoting section 90.506, Florida Statutes). We take no

position on the ultimate merits of the trade secret claim. We simply note that

if, after the analysis, the trial court determines trade secrets are implicated,

the trial court must also fashion the appropriate protective measures.



1
  To support a petition for writ of certiorari, the petitioner must demonstrate
that the challenged non-final order (1) departs from the essential
requirements of law, (2) results in material injury for the remainder of the
case, and that (3) such injury is incapable of correction on postjudgment
appeal. Citizens Prop. Ins. Corp. v. San Perdido Ass'n, Inc., 104 So. 3d 344,
351 (Fla. 2012). The last two elements are sometimes referred to as
irreparable harm, the establishment of which is a condition precedent to
invoking certiorari jurisdiction. Nader v. Fla. Dep't of Highway Safety & Motor
Vehicles, 87 So. 3d 712, 721 (Fla. 2012); Miami-Dade County. v. Dade Cnty.
Police Benevolent Ass'n, 103 So. 3d 236, 238 (Fla. 3d DCA 2012).

                                       3
      Bank of America had the duty to request an evidentiary hearing or in

camera inspection of the materials it claimed were trade secrets. It didn’t do

so—at first. Bank of America’s objections referenced trade secrets, but it

failed to request an evidentiary hearing or in camera inspection at the

hearing on the objections. Bank of America first alerted the trial court to the

need for an evidentiary hearing or in camera inspection in its motion for

reconsideration. Bank of America’s failure to request such relief in the first

instance through its objections, or at the hearing thereon, was at its own peril.

We emphasize that, in the context of an objection to the production of trade

secrets, the onus remains on the proponent of the evidentiary hearing to

raise the issue with the court in the first instance, or risk waiving such

argument. 2


2
        We would be performing a different analysis if the trial court denied
the motion for reconsideration or did not accommodate the hearing and
render an order on the motion for reconsideration in a timely manner. A trial
court does not abuse its discretion in denying a motion for reconsideration
or rehearing which raises an issue that could have, but wasn’t, raised in the
initial motion or at the initial hearing. See, e.g., Umana v. Citizens Prop. Ins.
Corp., 282 So. 3d 933, 935 (Fla. 3d DCA 2019) (quoting Knowles v.
JPMorgan Chase Bank, N.A., 994 So. 2d 1218, 1219–20 (Fla. 2d DCA
2008)) (“A trial court has the discretion to refuse to consider a counter-
affidavit presented for the first time on a motion for rehearing of a summary
judgment as being too late.”).
        Additionally, since the motion for reconsideration doesn’t toll the
deadline to seek review of the original order, Bank of America benefitted from
the trial court’s quick and responsive setting of the hearing and rendition of
the order on the motion for reconsideration, all within the time necessary to

                                       4
      Accordingly, we quash the orders under review to the extent they order

production of the disputed policies and procedures and remand to the trial

court to address the trade secret issue under the Sea Coast Fire test

identified above. To the extent the orders under review require production

of materials for which Bank of America claims no trade secret, we find no

basis for certiorari relief as to those portions of the orders.

      Petition granted in part and denied in part.




file this petition for certiorari within 30 days of the original order. See Couto
v. People’s Tr. Ins. Co., 320 So. 3d 224, 225 (Fla. 3d DCA 2021) (quoting
LaCarrere v. Reilly, 987 So. 2d 816, 816 (Fla. 3d DCA 2008) (“Unlike
authorized and timely motions directed to a final order, however, motions for
reconsideration or rehearing of non-final orders are unauthorized and,
therefore, do not toll the thirty-day time limit for filing the notice of appeal.”);
see also Fla. R. App. P. 9.100(c)(1) (requiring a petition for certiorari to be
filed within 30 days of rendition of the order to be reviewed).


                                         5